department of the treasury internal_revenue_service te_ge eo examinations fulton street room brooklyn ny tax_exempt_and_government_entities_division date number release date legend org organization name xx date address address uil org address dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to january 20xx because it is determined that you have not established that you are observing the conditions required for the continuation of an exempt status we previously provided you a report explaining the proposed revocation of your tax- exempt status at that time we informed you of your appeal rights by signing form_6018 consent fo proposed action you indicated that you accept our determination to revoke your organization's exempt status we have determined that you fail to qualify for exempt status under any other subsection of sec_501 you are required to file federal_income_tax returns on form 1120-h these returns should be filed with the appropriate service_center for all years beginning january 20xx we have secured form 1120-h tax returns for the years ended december 20xx and december 20xx you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely marsha a ramirez director eo examinations tax exempt and government entities oivision org address department of the treasury internal_revenue_service tege eo examination commerce street dallas tx taxpayer_identification_number form 990-ez tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues lf a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely marsha ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer xx org legend org organization name xx date issues does org qualify for tax exempt status under sec_501 facts org was granted exemption under c prior to sec_528 being added to the internal_revenue_code org was established march 19xx the organization was established as stated in the bylaws to provide for maintenance preservation and architectural control of the residence lots and common area within the health safety and welfare of the residents within the subdivision and to promote the subdivision may do the following care for vacant unimproved and unkempt lots in said subdivision a b association may enforce charges restrictions conditions and covenants existing upon and created for the benefit of said property over which the association has jurisdiction the association may improve beautify and maintain parks parkways esplanades rights- of-way easements and other public areas c d may construct and maintain recreational facilities e the association may perform any and all lawful things and acts which this association may perform any and all lawful things and acts which this association at any time and from time to time shall in its discretion deem to be to the bests interests of said property and the owners of the buildings sites thereon and shall pay all costs and expenses in connection therewith any powers and duties exercised by said association relating to maintenance operation construction or reconstruction of any facilities provided for herein may be contracted f g the association may provide for garbage and rubbish collection and disposal h the association may provide police protection for the property if the directors deem it i j advisable the association may acquire by gift purchase or otherwise own hold enjoy lease operate maintain and convey sell lease transfer mortgage or otherwise encumber dedicate for public use or otherwise dispose_of real or personal_property in connection with the business of this association the association may assess and collect taxes on property submitted to the jurisdiction of this association and shall be restricted in such function as provided in the agreements under which such property is submitted k the association may expend the monies collected by this association from assessments or charges and other sums received by this association for the payment and discharge of all property costs expenses and obligations incurred by this association in carrying out any or all the purposes for which this association is formed form 886-aev department of the treasury - internal_revenue_service draft page -1- department of the treasury - internal_revenue_service form_8 a name of taxpayer explanation of items schedule no or exhibit xx org legend org organization name xx date the association may borrow money for the purpose of carrying out the corporate affairs if the directors deem such advisable law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1 c -1 a of the regulations states that the exemption provided by sec_501 of the code for an organization described in sec_501 of the code applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inure to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities revrul_58_589 sets forth the criteria or tests for determining whether an organization qualifies for exemption from federal_income_tax under sec_501 of the internal_revenue_code of as an organization described in sec_501 of the code the ruling states that an organization must establish that it is a club both organized and operated exclusively for pleasure recreation and other non-profitable purposes and that no part of its net_earnings inure to the benefit of any private_shareholder_or_individual to meet the first requirement there must be an established membership of individuals personal contacts and fellowship a commingling of the members must play a material part in the life of the organization revrul_69_635 states that an automobile club whose principal activity is rendering automobile services to its members but has no significant social activities does not qualify for exemption under sec_501 the principal activity of this organization is the rendering of automobile services to its members most of the services offered are of a type generally available to motorists on a commercial basis the rendition of such services is not in the nature of pleasure or recreation within the meaning of the statute revrul_55_716 states an organization formed for the purpose of furnishing television antenna service to its members is not entitled to exemption from federal_income_tax under sec_501 income is derived from membership fees and service charges funds are expended for equipment maintenance and miscellaneous expense the only activity of the instant organization is the operation and maintenance of a television antenna system providing television services to its members in their homes furthermore fellowship does not constitute a form 886-a rev department of the treasury - internal_revenue_service draft page -2- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items schedule no or exhibit xx org legend org organization name xx date material part of the life of the organization since the services do not afford an opportunity for personal contacts and fellowship among members receiving such services revrul_70_32 states that a flying club providing economical flying facilities for its members but having no organized social and recreation program does not qualify for exemption under sec_501 of the code the club was organized to own and operate aircraft suitable for business or personal_use by its members to enable its members to improve their flying abilities and through the ownership operation and maintenance of flying equipment to provide economical flying facilities for its members membership is open to all persons who are interested in flying the sole activity of the club involves the ownership operation and maintenance of the aircraft for use by the members there is little commingling among members for social or recreational purposes in order for a club to meet the requirements for exemption under sec_501 of the code there must be an established membership of individuals personal contacts and fellowship in 182_f2d_551 o states court_of_appeals circuit held that to be exempt under the act of congress a club must have been organized and operated exclusively for pleasure recreation and other non-profitable purposes the court further specified that the words other non-profitable purposes must be construed as coming within the same classification as pleasure and recreation in addition there must be at least some sort of commingling of members to constitute a club the court held that the two automobile clubs petitioning the court were not exempt under sec_101 of the internal_revenue_code_of_1939 as a social_club because the members of these clubs did not commingle cir the united in 181_f2d_402 cir the united_states court of appeal sec_3 circuit defined the word club to include some type of mingling of people together as well as a common object in this case the court held that the keystone automobile club was not exempt under sec_101 paragraph of the code for a number of reasons one of which was because they saw no evidence of the commingling of members government ’s position a club whose sole purpose is to maintain marina and common area for property owners use pay taxes and insurance on marina tennis courts and common area maintain tennis courts entry gates post boxes and general appearance of subdivision is not a social_club a social_club must be organized for pleasure or recreational purpose in order to qualify for tax-exempt status under sec_501 the treasury regulations extend tax-exempt status to those clubs organized for recreational purposes which are supported by membership dues and assessments form 886-a ev department of the treasury - internal_revenue_service draft page -3- form_886 a name of taxpayer explanation of items schedule no or exhibit department of the treasury - internal_revenue_service xx org legend org organization name xx date taxpayer’s position the taxpayer’s position is not known at this time conclusion according to the above mentioned facts org does not qualify for exemption under sec_501 issue alternative issue does org meet the requirements for recognition as a homeowners’ association as described in sec_528 facts org was granted exemption under c prior to sec_528 being added to the internal_revenue_code org was established march 19xx the organization was established as stated in the bylaws to provide for maintenance preservation and architectural control of the residence lots and common area within the health safety and welfare of the residents within the the form_990 the purpose of org association is subdivision and to promote the subdivision as stated on maintain marina and common area for property owners’ use pay taxes and insurance on marina tennis courts and common area maintain tennis courts entry gates post boxes and general appearance of subdivision law internal_revenue_code sec_528 provides an elective exemption for certain homeowners’ associations sec_528 exempts from income_tax any dues and assessments received by a qualified homeowners’ association that are paid_by property owners who are members of the association where the assessments are used for the maintenance and improvement of association_property sec_1_528-2 states that in order for an organization to meet the requirements of sec_528 the organization must be organized and operated primarily for the purpose of carrying on one or more of the exempt functions of a homeowners’ association exempt form 886-a mev department of the treasury - internal_revenue_service draft page -4- schedule no or exhibit xx form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org legend org organization name xx date functions include the acquisition construction management maintenance and care of association_property sec_1_528-5 requires that at least sixty percent of a homeowners’ association’s gross_income be that of exempt_function_income as defined in sec_1_528-9 sec_1_528-6 of the regulations requires that at least ninety percent of a homeowners’ association’s expenditures must be qualifying expenditures examples of qualifying expenditures may include the following salaries of an association manager and secretary paving of streets street signs security personnel legal fees upkeep of tennis court swimming pools recreation rooms and halls replacement of common building facilities air conditioning etc insurance premiums on association_property accountant’s fees improvement of private property to the extent it is association_property and real_estate and personal_property_taxes imposed on association_property by a state_or_local_government sec_1_528-9 excludes from federal_income_tax receipts considered exempt_function_income examples of exempt_function_income include dues and assessments for the purposes of- paying the principal and interest on debts incurred for the acquisition of association_property paying real_estate_taxes on association_property maintaining association_property removing snow from public areas and removing trash government’s position based on the facts and circumstances of the organization we recommend the organization elect recognition under sec_528 form 886-a mev department of the treasury - internal_revenue_service draft page -5- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items schedule no or exhibit xx org legend org organization name xx date taxpayer’s position the taxpayer’s position is not known at this time conclusion as a result of our examination of your form_990 for the period ended december 20xx we have determined that your organization does not qualify as an exempt homeowners_association described in sec_501 we recommend org elect recognition under sec_528 as a qualified homeowner’s association as part of election under sec_528 you will need to file form 1120-h u s income_tax return for homeowners’ associations for the year ended december 20xx form 886-akev department of the treasury - internal_revenue_service draft page -6-
